
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 1858
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Public Health Service Act to
		  establish grant programs to provide for education and outreach on newborn
		  screening and coordinated followup care once newborn screening has been
		  conducted, to reauthorize programs under part A of title XI of such Act, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Newborn Screening Saves Lives Act of
			 2007.
		2.Improved newborn and child screening for
			 heritable disorderSection
			 1109 of the Public Health Service Act (42 U.S.C. 300b–8) is amended—
			(1)by striking subsections (a), (b), and (c)
			 and inserting the following:
				
					(a)Authorization of grant
				programFrom amounts
				appropriated under subsection (j), the Secretary, acting through the
				Administrator of the Health Resources and Services Administration (referred to
				in this section as the Administrator) and in consultation with
				the Advisory Committee on Heritable Disorders in Newborns and Children
				(referred to in this section as the Advisory Committee), shall
				award grants to eligible entities to enable such entities—
						(1)to enhance, improve or expand the ability
				of State and local public health agencies to provide screening, counseling, or
				health care services to newborns and children having or at risk for heritable
				disorders;
						(2)to assist in providing health care
				professionals and newborn screening laboratory personnel with education in
				newborn screening and training in relevant and new technologies in newborn
				screening and congenital, genetic, and metabolic disorders;
						(3)to develop and deliver educational programs
				(at appropriate literacy levels) about newborn screening counseling, testing,
				follow-up, treatment, and specialty services to parents, families, and patient
				advocacy and support groups; and
						(4)to establish, maintain, and operate a
				system to assess and coordinate treatment relating to congenital, genetic, and
				metabolic disorders.
						(b)Eligible entityIn this section, the term eligible
				entity means—
						(1)a State or a political subdivision of a
				State;
						(2)a consortium of 2 or more States or
				political subdivisions of States;
						(3)a territory;
						(4)a health facility or program operated by or
				pursuant to a contract with or grant from the Indian Health Service; or
						(5)any other entity with appropriate expertise
				in newborn screening, as determined by the Secretary.
						(c)Approval factorsAn application submitted for a grant under
				subsection (a)(1) shall not be approved by the Secretary unless the application
				contains assurances that the eligible entity has adopted and implemented, is in
				the process of adopting and implementing, or will use amounts received under
				such grant to adopt and implement the guidelines and recommendations of the
				Advisory Committee that are adopted by the Secretary and in effect at the time
				the grant is awarded or renewed under this section, which shall include the
				screening of each newborn for the heritable disorders recommended by the
				Advisory Committee and adopted by the
				Secretary.
					;
			(2)by redesignating subsections (d) through
			 (i) as subsections (e) through (j), respectively;
			(3)by inserting after subsection (c), the
			 following:
				
					(d)CoordinationThe Secretary shall take all necessary
				steps to coordinate programs funded with grants received under this section and
				to coordinate with existing newborn screening
				activities.
					;
				and
			(4)by striking subsection (j) (as so
			 redesignated) and inserting the following:
				
					(j)Authorization of
				appropriationsThere is
				authorized to be appropriated—
						(1)to provide grants for the purpose of
				carrying activities under section (a)(1), $15,000,000 for fiscal year 2008;
				$15,187,500 for fiscal year 2009, $15,375,000 for fiscal year 2010, $15,562,500
				for fiscal year 2011, and $15,750,000 for fiscal year 2012; and
						(2)to provide grant for the purpose of
				carrying out activities under paragraphs (2), (3), and (4) of subsection (a),
				$15,000,000 for fiscal year 2008, $15,187,500 for fiscal year 2009, $15,375,000
				for fiscal year 2010, $15,562,500 for fiscal year 2011, and $15,750,000 for
				fiscal year
				2012.
						.
			3.Evaluating the effectiveness of newborn and
			 child screening programsSection 1110 of the Public Health Service
			 Act (42 U.S.C. 300b–9) is amended by adding at the end the following:
			
				(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $5,000,000 for fiscal
				year 2008, $5,062,500 for fiscal year 2009, $5,125,000 for fiscal year 2010,
				$5,187,500 for fiscal year 2011, and $5,250,000 for fiscal year
				2012.
				.
		4.Advisory committee on heritable disorders
			 in newborns and childrenSection 1111 of the Public Health Service
			 Act (42 U.S.C. 300b–10) is amended—
			(1)in subsection (b)—
				(A)by redesignating paragraph (3) as paragraph
			 (6);
				(B)in paragraph (2), by striking
			 and after the semicolon;
				(C)by inserting after paragraph (2) the
			 following:
					
						(3)make systematic evidence-based and
				peer-reviewed recommendations that include the heritable disorders that have
				the potential to significantly impact public health for which all newborns
				should be screened, including secondary conditions that may be identified as a
				result of the laboratory methods used for screening;
						(4)develop a model decision-matrix for newborn
				screening expansion, including an evaluation of the potential public health
				impact of such expansion, and periodically update the recommended uniform
				screening panel, as appropriate, based on such decision-matrix;
						(5)consider ways to ensure that all States
				attain the capacity to screen for the conditions described in paragraph (3),
				and include in such consideration the results of grant funding under section
				1109;
				and
						;
				(D)in paragraph (6) (as so redesignated by
			 subparagraph (A)), by striking the period at the end and inserting “, which may
			 include recommendations, advice, or information dealing with—
					
						(A)follow-up activities, including those
				necessary to achieve rapid diagnosis in the short-term, and those that
				ascertain long-term case management outcomes and appropriate access to related
				services;
						(B)implementation, monitoring, and evaluation
				of newborn screening activities, including diagnosis, screening, follow-up, and
				treatment activities;
						(C)diagnostic and other technology used in
				screening;
						(D)the availability and reporting of testing
				for conditions for which there is no existing treatment;
						(E)conditions not included in the recommended
				uniform screening panel that are treatable with Food and Drug
				Administration-approved products or other safe and effective treatments, as
				determined by scientific evidence and peer review;
						(F)minimum standards and related policies and
				procedures used by State newborn screening programs, such as language and
				terminology used by State newborn screening programs to include standardization
				of case definitions and names of disorders for which newborn screening tests
				are performed;
						(G)quality assurance, oversight, and
				evaluation of State newborn screening programs, including ensuring that tests
				and technologies used by each State meet established standards for detecting
				and reporting positive screening results;
						(H)public and provider awareness and
				education;
						(I)the cost and effectiveness of newborn
				screening and medical evaluation systems and intervention programs conducted by
				State-based programs;
						(J)identification of the causes of, public
				health impacts of, and risk factors for heritable disorders; and
						(K)coordination of surveillance activities,
				including standardized data collection and reporting, harmonization of
				laboratory definitions for heritable disorders and testing results, and
				confirmatory testing and verification of positive results, in order to assess
				and enhance monitoring of newborn
				diseases.
						;
				and
				(2)in subsection (c)(2)—
				(A)by redesignating subparagraphs (E), (F) and
			 (G) as subparagraphs (F), (H), and (I);
				(B)by inserting after subparagraph (D) the
			 following:
					
						(E)the Commissioner of the Food and Drug
				Administration;
						;
				and
				(C)by inserting after subparagraph (F), as so
			 redesignated, the following:
					
						(G)individuals with expertise in ethics and
				infectious diseases who have worked and published material in the area of
				newborn screening;
						;
				and
				(3)by adding at the end the following:
				
					(d)Decision on recommendations
						(1)In generalNot later than 180 days after the Advisory
				Committee issues a recommendation pursuant to this section, the Secretary shall
				adopt or reject such recommendation.
						(2)Pending recommendationsThe Secretary shall adopt or reject any
				recommendation issued by the Advisory Committee that is pending on the date of
				enactment of the Newborn Screening Saves
				Lives Act of 2007 by not later than 180 days after the date of
				enactment of such Act.
						(3)Determinations to be made
				publicThe Secretary shall
				publicize any determination on adopting or rejecting a recommendation of the
				Advisory Committee pursuant to this subsection, including the justification for
				the determination.
						(e)Annual reportNot later than 3 years after the date of
				enactment of the Newborn Screening Saves
				Lives Act of 2007, and each fiscal year thereafter, the Advisory
				Committee shall—
						(1)publish a report on peer-reviewed newborn
				screening guidelines, including follow-up and treatment, in the United
				States;
						(2)submit such report to the appropriate
				committees of Congress, the Secretary, the Interagency Coordinating Committee
				established under Section 1114, and the State departments of health; and
						(3)disseminate such report on as wide a basis
				as practicable, including through posting on the internet clearinghouse
				established under section 1112.
						(f)Continuation of operation of
				committeeNotwithstanding
				section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Advisory
				Committee shall continue to operate during the 5-year period beginning on the
				date of enactment of the Newborn Screening
				Saves Lives Act of 2007.
					(g)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, $1,000,000 for fiscal
				year 2008, $1,012,500 for fiscal year 2009, $1,025,000 for fiscal year 2010,
				$1,037,500 for fiscal year 2011, and $1,050,000 for fiscal year
				2012.
					.
			5.Information clearinghousePart A of title XI of the Public Health
			 Service Act (42 U.S.C. 300b–1 et seq.) is amended by adding at the end the
			 following:
			
				1112.Clearinghouse of newborn screening
				information
					(a)In generalThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration (referred to
				in this part as the Administrator), in consultation with the
				Director of the Centers for Disease Control and Prevention and the Director of
				the National Institutes of Health, shall establish and maintain a central
				clearinghouse of current educational and family support and services
				information, materials, resources, research, and data on newborn screening
				to—
						(1)enable parents and family members of
				newborns, health professionals, industry representatives, and other members of
				the public to increase their awareness, knowledge, and understanding of newborn
				screening;
						(2)increase awareness, knowledge, and
				understanding of newborn diseases and screening services for expectant
				individuals and families; and
						(3)maintain current data on quality indicators
				to measure performance of newborn screening, such as false-positive rates and
				other quality indicators as determined by the Advisory Committee under section
				1111.
						(b)Internet availabilityThe Secretary, acting through the
				Administrator, shall ensure that the clearinghouse described under subsection
				(a)—
						(1)is available on the Internet;
						(2)includes an interactive forum;
						(3)is updated on a regular basis, but not less
				than quarterly; and
						(4)provides—
							(A)links to Government-sponsored, non-profit,
				and other Internet websites of laboratories that have demonstrated expertise in
				newborn screening that supply research-based information on newborn screening
				tests currently available throughout the United States;
							(B)information about newborn conditions and
				screening services available in each State from laboratories certified under
				subpart 2 of part F of title III, including information about supplemental
				screening that is available but not required, in the State where the infant is
				born;
							(C)current research on both treatable and
				not-yet treatable conditions for which newborn screening tests are
				available;
							(D)the availability of Federal funding for
				newborn and child screening for heritable disorders including grants authorized
				under the Newborn Screening Saves Lives Act
				of 2007; and
							(E)other relevant information as determined
				appropriate by the Secretary.
							(c)NonduplicationIn developing the clearinghouse under this
				section, the Secretary shall ensure that such clearinghouse minimizes
				duplication and supplements, not supplants, existing information sharing
				efforts.
					(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, $2,500,000 for fiscal
				year 2008, $2,531,250 for fiscal year 2009, $2,562,500 for fiscal year 2010,
				$2,593,750 for fiscal year 2011, and $2,625,000 for fiscal year
				2012.
					.
		6.Laboratory quality and
			 surveillancePart A of title
			 XI of the Public Health Service Act (42 U.S.C. 300b–1 et seq.), as amended by
			 section 5, is further amended by adding at the end the following:
			
				1113.Laboratory quality
					(a)In generalThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention and in consultation with the
				Advisory Committee on Heritable Disorders in Newborns and Children established
				under section 1111, shall provide for—
						(1)quality assurance for laboratories involved
				in screening newborns and children for heritable disorders, including quality
				assurance for newborn-screening tests, performance evaluation services, and
				technical assistance and technology transfer to newborn screening laboratories
				to ensure analytic validity and utility of screening tests; and
						(2)appropriate quality control and other
				performance test materials to evaluate the performance of new screening
				tools.
						(b)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				$5,000,000 for fiscal year 2008, $5,062,500 for fiscal year 2009, $5,125,000
				for fiscal year 2010, $5,187,500 for fiscal year 2011, and $5,250,000 for
				fiscal year 2012.
					1114.Interagency coordinating committee on
				newborn and child screening
					(a)PurposeIt is the purpose of this section
				to—
						(1)assess existing activities and
				infrastructure, including activities on birth defects and developmental
				disabilities authorized under section 317C, in order to make recommendations
				for programs to collect, analyze, and make available data on the heritable
				disorders recommended by the Advisory Committee on Heritable Disorders in
				Newborns and Children under section 1111, including data on the incidence and
				prevalence of, as well as poor health outcomes resulting from, such disorders;
				and
						(2)make recommendations for the establishment
				of regional centers for the conduct of applied epidemiological research on
				effective interventions to promote the prevention of poor health outcomes
				resulting from such disorders as well as providing information and education to
				the public on such effective interventions.
						(b)EstablishmentThe Secretary shall establish an
				Interagency Coordinating Committee on Newborn and Child Screening (referred to
				in this section as the Interagency Coordinating Committee) to
				carry out the purpose of this section.
					(c)CompositionThe Interagency Coordinating Committee
				shall be composed of the Director of the Centers for Disease Control and
				Prevention, the Administrator, the Director of the Agency for Healthcare
				Research and Quality, and the Director of the National Institutes of Health, or
				their designees.
					(d)ActivitiesThe Interagency Coordinating Committee
				shall—
						(1)report to the Secretary and the appropriate
				committees of Congress on its recommendations related to the purpose described
				in subsection (a); and
						(2)carry out other activities determined
				appropriate by the Secretary.
						(e)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				$1,000,000 for fiscal year 2008, $1,012,500 for fiscal year 2009, $1,025,000
				for fiscal year 2010, $1,037,500 for fiscal year 2011, and $1,050,000 for
				fiscal year
				2012.
					.
		7.Contingency planningPart A of title XI of the Public Health
			 Service Act (42 U.S.C. 300b–1 et seq.), as amended by section 6, is further
			 amended by adding at the end the following:
			
				1115.National contingency plan for newborn
				screening
					(a)In generalNot later than 180 days after the date of
				enactment of this section, the Secretary, acting through the Director of the
				Centers for Disease Control and Prevention and in consultation with the
				Administrator and State departments of health (or related agencies), shall
				develop a national contingency plan for newborn screening for use by a State,
				region, or consortia of States in the event of a public health
				emergency.
					(b)ContentsThe contingency plan developed under
				subsection (a) shall include a plan for—
						(1)the collection and transport of
				specimens;
						(2)the shipment of specimens to State newborn
				screening laboratories;
						(3)the processing of specimens;
						(4)the reporting of screening results to
				physicians and families;
						(5)the diagnostic confirmation of positive
				screening results;
						(6)ensuring the availability of treatment and
				management resources;
						(7)educating families about newborn screening;
				and
						(8)carrying out other activities determined
				appropriate by the Secretary.
						1116.Hunter Kelly research program
					(a)Newborn screening activities
						(1)In generalThe Secretary, in conjunction with the
				Director of the National Institutes of Health and taking into consideration the
				recommendations of the Advisory Committee, may continue carrying out,
				coordinating, and expanding research in newborn screening (to be known as
				Hunter Kelly Newborn Screening Research Program)
				including—
							(A)identifying, developing, and testing the
				most promising new screening technologies, in order to improve already existing
				screening tests, increase the specificity of newborn screening, and expand the
				number of conditions for which screening tests are available;
							(B)experimental treatments and disease
				management strategies for additional newborn conditions, and other genetic,
				metabolic, hormonal and or functional conditions that can be detected through
				newborn screening for which treatment is not yet available; and
							(C)other activities that would improve newborn
				screening, as identified by the Director.
							(2)Additional newborn conditionFor purposes of this subsection, the term
				additional newborn condition means any condition that is not one
				of the core conditions recommended by the Advisory Committee and adopted by the
				Secretary.
						(b)FundingIn carrying out the research program under
				this section, the Secretary and the Director shall ensure that entities
				receiving funding through the program will provide assurances, as practicable,
				that such entities will work in consultation with the appropriate State
				departments of health, and, as practicable, focus their research on screening
				technology not currently performed in the States in which the entities are
				located, and the conditions on the uniform screening panel (or the standard
				test existing on the uniform screening panel).
					(c)ReportsThe Director is encouraged to include
				information about the activities carried out under this section in the biennial
				report required under section 403 of the National Institutes of Health Reform
				Act of 2006. If such information is included, the Director shall make such
				information available to be included on the Internet Clearinghouse established
				under section 1112.
					(d)NonduplicationIn carrying out programs under this
				section, the Secretary shall minimize duplication and supplement, not supplant,
				existing efforts of the type carried out under this section.
					(e)Peer reviewNothing in this section shall be construed
				to interfere with the scientific peer-review process at the National Institutes
				of
				Health.
					.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
